DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered. Claims 1-12, 14-18 and 20-26 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 7-9 with respect to claims 1, 10 and 16 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Duraisingh (US PGPub 2019/0108013) in view of Park (US PGPub 2019/0158309).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Duraisingh (US PGPub 2019/0108013) in view of Park (US PGPub 2019/0158309).

Regarding claims 1, 10 and 16, Duraisingh teaches a method of generating a contextually-aware digital twin of a first commercial real estate building (Duraisingh, see abstract, A building management system includes building equipment operable to affect a physical state or condition of a building, a system manager, and a cloud-based data platform) comprising:
receiving, by a computing device, device data about an asset comprising one or more devices residing in one or more physical spaces associated with the first commercial real estate building (Duraisingh, see paragraph 0108, active node table 414 includes a change counter attribute. Each time a change to active node table 414 occurs (e.g., a new device begins communicating on system bus 354), the change counter attribute can be incremented by system bus datalink 412);
storing, by the computing device, the device data about the one or more devices in the device library (Duraisingh, see paragraph 0086, The active node table for each communications bus can be stored within one or more devices connected to the bus. For example, active node table 414 can be stored within system manager 302. In some embodiments, active node table 414 is part of a system bus datalink 412 (e.g., a MSTP datalink) used by system manager 302 to communicate via system bus 354);
discovering, based on a received identification of a discovered device connected to an associated network (Duraisingh, see paragraph 0162, process 600 is shown to include using information from the active node table to identify the new device (step 606)); 
accessing the device data from the device library (Duraisingh, see paragraph 0162, device list generator 428 can use address information (e.g., MAC addresses, network addresses, etc.) from active node table 414 to send a request for information to a new system bus device. The request can include a request for an equipment model stored within the new system bus device and/or a request for point values provided by the new system bus device (e.g., a get device tree request));
when the device data from the device library is known about the discovered device, identifying device information about the discovered device from the accessed device data (Duraisingh, see paragraph 0172, If the system bus device includes an equipment model (i.e., the result of step 704 is “yes”), system manager 302 can read the equipment model from the system bus device (step 706). Since the equipment model is already stored within the system bus device, the equipment model can be retained within the system bus device (step 708)).

Duraisingh teaches the above yet fails to teach generating information about relationships for devices based on training a machine learning algorithm, wherein the relationships are between physical entities of the first commercial real estate building; inserting the information about the relationships into a device library; and wherein the device data includes the information about the relationships.
Duraisingh further fails to teach whether the discovered device is stored in a graph representation of the first commercial real estate building; and when the discovered device is not stored in the graph representation, modifying the graph representation to include the discovered device with the identified device information.
Then Park teaches generating information about relationships for devices based on training a machine learning algorithm (Park, see paragraphs 0005 and 0333, the building system including one or more memory devices configured to store instructions thereon, the instructions causing one or more processors to receive building data from one or more building data sources, generate relationships between entities based on the building data, wherein the relationships includes a pair of relationships between a first entity and a second entity of the entities representing two different types of relationships. As relationships can be learned over time for the space graph, the artificial intelligence systems and also learn overtime based on the space graph), wherein the relationships are between physical entities of the first commercial real estate building (Park, see paragraph 0139, In some embodiments, wherein the entities further includes a first zone, wherein the second entity is a second zone); inserting the information about the relationships into a device library (Park, see paragraph 0005, update a space graph by causing the space graph to store nodes representing the entities and edges between the nodes representing the relationships); and wherein the device data includes the information about the relationships (Park, see paragraph 0293, registration service 704 can be configured to create a virtual representation (e.g., “digital twins” or “shadow records”) of each object entity (e.g., person, room, building subsystem, device, and the like) in the building within Cloud building management platform 620. In some embodiments, the virtual representations are smart entities that include attributes defining or characterizing the corresponding object and are associated to the corresponding object entity via relational entities defining the relationship of the object and the smart entity representation thereof).
And, Park further teaches whether the discovered device is stored in a graph representation of the first commercial real estate building (Park, see paragraph 0466, the space graph learning service 1104 is configured to utilize the new building data, which may be ingested into the space graph database 1120. In some embodiments, new data can be received from a building subsystem, the new data indicating a new point and/or new device. In some embodiments, the new data may represent a newly installed device); and
when the discovered device is not stored in the graph representation, modifying the graph representation to include the discovered device with the identified device information (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duraisingh with building management system with space graphs of Park, because doing so would make Duraisingh more efficient in allowing for multi-dimensional dynamic and simultaneous analysis of building information around spaces, assets, and/or people for different types of analysis and simulation insights (Park, see paragraph 0004).

Regarding claims 2, 11 and 17, Duraisingh in view of Park teaches wherein the identifying comprises predicting a relationship between the discovered device and another entity of the graph representation of the first commercial real estate building (Park, see paragraph 0441, The events are determined by the space graph learning service 1104 based on predicate logic, wherein the predicate of the logic used to generate the events are the edges of the space graph database 1120, the actions or operational data can be data ingested into the space graph database 1120, and the entities referred to by the logic can be the nodes of the space graph database 1120).

Regarding claim 3, Duraisingh in view of Park teaches further comprising: including manufacturer information in the stored device data at the device library (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, Current outdoor temperature, Target indoor temperature, Point schedule (e.g., BACnet schedule object)}.

Regarding claim 4, Duraisingh in view of Park teaches further comprising: including model information in the stored device data at the device library (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, Current outdoor temperature, Target indoor temperature, Point schedule (e.g., BACnet schedule object)}.

Regarding claim 5, Duraisingh in view of Park teaches further comprising: obtaining a manufacturer identification of the discovered device (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, Current outdoor temperature, Target indoor temperature, Point schedule (e.g., BACnet schedule object)}; and
accessing the device information based on the manufacturer identification (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).

Regarding claim 6, Duraisingh in view of Park teaches further comprising: obtaining a model identification of the discovered device (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, Current outdoor temperature, Target indoor temperature, Point schedule (e.g., BACnet schedule object)}; and
accessing the device information based on the model identification (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).

Regarding claim 7, Duraisingh in view of Park teaches further comprising:
determining at least one controller associated with at least one or more points of the discovered device (Park, see paragraph 0466, the space graph learning service 1104 is configured to utilize the new building data, which may be ingested into the space graph database 1120. In some embodiments, new data can be received from a building subsystem, the new data indicating a new point and/or new device. In some embodiments, the new data may represent a newly installed device).

Regarding claims 8, 14 and 20, Duraisingh in view of Park teaches further comprising: training the machine learning algorithm with the received device data on the contextually-aware digital twin (Park, see paragraph 0463, the space graph learning service 1104 analyzes the newly ingested building data of the space graph database 1120 utilizing various relationship event rules (e.g., the rules as described with reference to FIG. 14) and/or machine learning models to generate the new relationships).

Regarding claims 9 and 15, Duraisingh in view of Park teaches further comprising: determining one or more points based on the device information (Park, see paragraph 0466, the space graph learning service 1104 is configured to utilize the new building data, which may be ingested into the space graph database 1120. In some embodiments, new data can be received from a building subsystem, the new data indicating a new point and/or new device).

Regarding claims 12 and 18, Duraisingh in view of Park teaches wherein the memory storing computer-readable instructions that, when executed by the one or more processors, configure the one or more processors to: include manufacturer and model information in the stored device data at the device library (Park, see paragraph 0334, The space graph database 1120 can correspond to an entity (e.g., a building) and/or a subset of entities (building equipment and spaces within the building) with real-time status synchronization of information, relationships, and/or entities of the building);
obtain a manufacturer and model identification of the discovered device (Park, see paragraph 0278, an entity type (or object) “Thermostat” may be represented via the below schema: Thermostat{Type, Model No, Device Name, Manufactured date, Serial number, MAC address, Location, Current air quality, Current indoor temperature, Current outdoor temperature, Target indoor temperature, Point schedule (e.g., BACnet schedule object)}; and
access the device information based on the manufacturer and model identification (Park, see paragraph 0466, the space graph learning service 1104 is configured to parse the data with machine learning models, dictionaries, etc. to identify the new entity. In step 1814, the space graph learning service 1104 can update the space graph database 1120. In some embodiments, updating the space graph database 1120 includes causing the space graph database 1120 to include and/or store new nodes within the space graph database 1120).

Regarding claim 21, Duraisingh in view of Park teaches wherein the machine learning algorithm is performed on contextually-aware digital twins of at least one other commercial real estate building (Park, see paragraph 0039, the first entity is an agent configured to perform artificial intelligence to operate the building).

Regarding claim 22, Duraisingh in view of Park teaches wherein the relationship is between a controller and at least one device (Park, see paragraph 0303, The search service 710 facilitates simple queries without having to search multiple levels of the hierarchical tree of the entity graph. For example, search service 710 can return results based on searching of entity type, individual entities, attributes, or even relational entities without requiring other levels or entities of the hierarchy to be searched).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Duraisingh (US PGPub 2019/0108013) in view of Park (US PGPub 2019/0158309), and in further view of Vitullo (US PGPub 2019/0302157).

Regarding claim 23, Duraisingh in view of Park teaches the above yet fails to teach further comprising: executing the machine learning algorithm on the contextually-aware digital twin of the first commercial real estate building to provide a recommendation for a second commercial real estate building, wherein the first commercial real estate building and the second commercial real estate building are different.
Then Vitullo teaches further comprising: executing the machine learning algorithm on the contextually-aware digital twin of the first commercial real estate building to provide a recommendation for a second commercial real estate building, wherein the first commercial real estate building and the second commercial real estate building are different (Vitullo, see paragraph 0372, if the performance a first building is improved based on a particular improvement, the recommendation generator 9020 can be configured to recommend the same and/or a similar improvement to a second building. The recommendation generator 9020 can improve the recommendations it generates over time with feedback based on the various machine learning techniques it can be configured to employ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duraisingh in view of Park with building energy management system with virtual audit metrics of Vitullo, because doing so would make Duraisingh in view of Park more efficient in improving building efficiency based on the virtual audit metrics (Vitullo, see paragraph 0007).

Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duraisingh (US PGPub 2019/0108013) in view of Park (US PGPub 2019/0158309), and in further view of Ricks (US PGPub 2015/0294543).

Regarding claim 24, Duraisingh in view of Park teaches the above yet fails to teach further comprising: collecting data across a plurality of commercial real estate buildings; training the machine learning algorithm on the collected data.
Then Ricks teaches further comprising: collecting data across a plurality of commercial real estate buildings (Ricks, see paragraph 0035, the flooding sensor of the first home may detect a flood condition. The flooding sensor of the second home may also detect a flood condition);
training the machine learning algorithm on the collected data (Ricks, see paragraph 0045, data from the one or more sensors may be analyzed to determine a scope of the event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duraisingh in view of Park with systems and methods for crowdsourcing detected events of Ricks, because doing so would make Duraisingh in view of Park more efficient in improving notifications in relation to these automation and security systems (Ricks, see paragraph 0003).

Regarding claim 25, Duraisingh in view of Park and Ricks teaches further comprising:
detecting at least one pattern from the collected data (Ricks, see paragraph 0037, past data received from the information service may be analyzed (e.g., to detect patterns, etc.)); and
generating a recommendation for a third commercial real estate building based on the detected at least one pattern (Ricks, see paragraph 0035, because the owner of the third home subscribes to the events subscription service, the owner of the third home may receive notification from the subscription service, the notification indicating that flooding is occurring in his or her neighborhood. Thus, the owner of the third home may receive a notification regarding the flooding even though this owner's home does not include a flood sensor).

Regarding claim 26, Duraisingh in view of Park and Ricks teaches wherein the collected data is crowd sourced (Ricks, see paragraph 0018, the systems and methods described herein relate to crowdsourcing detected events in relation to a building and residential automation system. Some embodiments of the systems and methods described herein relate to crowdsourcing detected events in relation to an integration of building or residential automation and a messaging service).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443